NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DEVINDER SINGH,                                  No.   15-72602

                Petitioner,                      Agency No. A200-941-154

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 2, 2021**
                                 Seattle, Washington

Before: GRABER, McKEOWN, and PAEZ, Circuit Judges.

      Petitioner Devinder Singh timely seeks review of the Board of Immigration

Appeals’ ("BIA") dismissal of his appeal of an immigration judge’s ("IJ") denial of

relief from removal. Reviewing the agency’s factual findings for substantial

evidence, Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir. 2020), we deny the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition.

       Substantial evidence supports the IJ’s adverse credibility determination.

During the merits hearing, Petitioner testified that he fled India because his father,

who held the same political views as Petitioner, had been beaten so badly that he

died and Petitioner feared the same fate. But during his credible-fear interview,

given under oath and with the assistance of an interpreter, Petitioner stated that he

did not know of anyone in his political party who had been harmed, and he did not

mention his father’s death. See Mukulumbutu, 977 F.3d at 926 (holding that a

credible-fear interview may be considered when there are "sufficient indicia of

reliability," such as when "the interviews were conducted under oath, with

contemporaneous notes containing the questions asked, and transcribed . . . with

the aid of an interpreter"). Contrary to Petitioner’s inexplicable assertion on

appeal, the typed, coherent notes from the credible-fear interview are neither

"unreadable" nor "illegible." Neither the BIA nor the IJ was required to believe

Petitioner’s confusing explanation for why, during the credible-fear interview, he

did not mention his father’s death. Moreover, the agency permissibly concluded

that the documentary evidence cast doubt on Petitioner’s claim about the beating of

his father.

       Substantial evidence supports the BIA’s conclusion that, without credible

testimony, the remaining evidence in the record is insufficient to establish


                                           2
eligibility for asylum, humanitarian asylum, withholding of removal, or relief

under the Convention Against Torture.

      Petition DENIED.




                                         3